--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.5.10
 
NINTH AMENDMENT TO CREDIT AGREEMENT


THIS NINTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated to be
effective as of September 30, 2012 (the "Effective Date"), by and among TWINLAB
CORPORATION, a Delaware corporation ("Borrower"), IDEA SPHERE INC., a Michigan
corporation ("Parent"), and FIFTH THIRD BANK, an Ohio banking corporation and
successor by merger to Fifth Third Bank, a Michigan banking corporation
("Lender"), is as follows:


Preliminary Statements


A.           Borrower, Parent and Lender are parties to a Credit Agreement dated
as of January 7, 2008, as amended by the First Amendment to Credit Agreement and
Amendment to Loan Documents dated as of December 2, 2008, the Second Amendment
to Credit Agreement dated to be effective as of January 2, 2009, the Third
Amendment to Credit Agreement dated to be effective as of May 8, 2009, the
Forbearance and Reaffirmation Agreement and Amendment to Loan Documents dated to
be effective as of September 8, 2009, the First Amendment to Forbearance and
Reaffirmation Agreement and Amendment to Loan Documents dated to be effective as
of November 8, 2009, the Fourth Amendment to Credit Agreement dated to be
effective as of March 8, 2010, the Fifth Amendment to Credit Agreement dated to
be effective as of December 31, 2010, the Sixth Amendment to Credit Agreement
dated to be effective as of June 8, 2011, the Seventh Amendment to Credit
Agreement dated to be effective as of September 8, 2011 and the Eighth Amendment
to Credit Agreement dated to be effective as of December 23, 2011 (such Credit
Agreement, as heretofore amended, being the "Credit Agreement").  Capitalized
terms which are used, but not defined, in this Amendment will have the meanings
given to them in the Credit Agreement.


B.           The Loan Parties have requested that Lender make certain amendments
to the Credit Agreement, all as more specifically set forth herein.  Lender is
willing to consent to such requests and to amend the Credit Agreement to reflect
such modifications, all on the terms, and subject to the conditions, of this
Amendment.


Statement of Agreement


In consideration of the mutual covenants and agreements set forth in this
Amendment, and for other good and valuable consideration, Lender, Parent and
Borrower hereby agree as follows:


1.           Amendment.


            1.1                      Application of Net Proceeds from Mortgaged
Property. Notwithstanding anything to the contrary in the Credit Agreement or
any other Loan Document with respect to any mandatory prepayment described in
Section 2.2(g)(i) of the Credit Agreement arising out of a sale or other
disposition of all or any portion of the Mortgaged Property, other than that
portion of the Mortgaged Property described as follows: Parcels of land located
in American Fork, Utah County, Utah, and described as follows:  Lot 32 and Lot
33, amended Plat "J", Utah Valley Business Park Subdivision, according to the
Official Plat thereof, on file and of record in the Office of the Utah County
Recorder (the "Specified Mortgaged Property"), the Net Proceeds of any such sale
or sales (other than a sale of the Specified Mortgaged Property) shall, absent
the occurrence and continuance of an Event of Default (in which case it shall be
applied in the order and manner determined by Lender), be applied as follows:

 
1

--------------------------------------------------------------------------------

 

(i)            first, 100% of such Net Proceeds shall be applied to the
remaining installments of principal under the Term Loan B Note, in the inverse
order of maturity, until Term Loan B has been paid in full;


(ii)            second, at any time after Term Loan B shall have been repaid in
full, (A) 90% of such Net Proceeds shall be applied as a non-permanent paydown
to the then outstanding principal balance of the Revolving Loans and (B) 10% of
such Net Proceeds shall be applied as a permitted partial prepayment of the
principal owing under the Eighth Amendment Subordinated Note as defined in the
Owner/Affiliate Subordination Agreements on the condition precedent that the
proceeds thereof are immediately used to make a partial prepayment of the
principal amount of the Fifth Third Shareholder Loans in the exact amount of
such prepayment of the Eighth Amendment Subordinated Note (and in any case under
the foregoing clause (A) or (B) above, any Net Proceeds remaining after the
application set forth in such clause (A) or (B), as applicable, shall be applied
as set forth in the other clause (A) or (B), as applicable);


(ii)            third, at any time after the Revolving Loans, Term Loan B and
the Fifth Third Shareholder Loans shall have been repaid in full, any such
remaining Net Proceeds shall be applied to cash collateralize any outstanding
Letter of Credit Obligations; and


(iii)            fourth, after all Letter of Credit Obligations are fully cash
collateralized, any such remaining Net Proceeds shall be applied in repayment of
any of the other Obligations then due and payable.  Nothing in this Section 1.1
shall be construed to constitute Lender's consent to any transaction that is not
permitted by other provisions of the Loan Documents.  No partial prepayment
under Section 2.2 of the Credit Agreement or under this Section 1.1 will change
the due dates or the amount of the scheduled principal payments otherwise
required by the Term Loan B Note, the Credit Agreement or any other Loan
Document.


1.2           Application of Net Proceeds from Sale of Specified Mortgaged
Property. Notwithstanding anything to the contrary in the Credit Agreement any
other Loan Document, with respect to any mandatory prepayment described in
Section 2.2(g)(i) of the Credit Agreement arising out of a sale or other
disposition of the Specified Mortgaged Property, the Net Proceeds of any such
sale shall, absent the occurrence and continuance of an Event of Default (in
which case it shall be applied in the order and manner determined by Lender), be
applied as follows: (i) first 90% of such Net Proceeds shall be applied as a
non-permanent paydown to the then outstanding principal balance of the Revolving
Loans and (ii) second 10% of such Net Proceeds shall be applied to the remaining
installments of principal under the Term Loan B Note, in the inverse order of
maturity.   No partial prepayment under Section 2.2 of the Credit Agreement or
under this Section 1.2 will change the due dates or the amount of the scheduled
principal payments otherwise required by the Term Loan B Note, the Credit
Agreement or any other Loan Document.

 
2

--------------------------------------------------------------------------------

 

1.3           Application of Net Proceeds from Sale of Cole Water Property.
Notwithstanding anything to the contrary in the Credit Agreement or any other
Loan Document, with respect to any mandatory prepayment described in
Section 2.2(g)(i) of the Credit Agreement arising out of a sale or other
disposition of all or any portion of the Cole Water Property, the Net Proceeds
of any such sale or sales shall, absent the occurrence and continuance of an
Event of Default (in which case it shall be applied in the order and manner
determined by Lender), be applied as follows:


(i)            first, (A) 90% of such Net Proceeds shall be applied to the then
outstanding principal balance of the Revolving Loans as a non-permanent
reduction of the Revolving Loans and (B) 10% of such Net Proceeds shall be
applied first to the remaining installments of principal under the Term Loan B
Note, in the inverse order of maturity, until Term Loan B has been paid in full
and applied second as a permitted partial prepayment of the principal owing
under the Eighth Amendment Subordinated Note on the condition precedent that the
proceeds thereof are immediately used to make a partial prepayment of the
principal amount of the Fifth Third Shareholder Loans in the exact amount of
such prepayment of the Eighth Amendment Subordinated Note (and in any case under
this clause (A) or (B) above, any Net Proceeds remaining after the application
set forth in such clause (A) or (B), as applicable, shall be applied as set
forth in the other clause (A) or (B), as applicable);


                                     (ii)    second, at any time after the
Revolving Loans, Term Loan B and the Fifth Third Shareholder Loans shall have
been repaid in full, any such remaining Net Proceeds shall be applied to cash
collateralize any outstanding Letter of Credit Obligations; and


(iii) third, after all Letter of Credit Obligations are fully cash
collateralized, any such remaining Net Proceeds shall be applied in repayment of
any of the other Obligations then due and payable.  Nothing in this Section 1.3
shall be construed to constitute Lender's consent to any transaction that is not
permitted by other provisions of this Amendment or the other Loan Documents.  No
partial prepayment under Section 2.2 of the Credit Agreement or under this
Section 1.3 will change the due dates or the amount of the scheduled principal
payments otherwise required by the Term Loan B Note, the Credit Agreement or any
other Loan Document.


2.           Conditions Precedent.  On or prior to the time and date that Lender
executes this Amendment, and as a condition to the effectiveness of this
Amendment, each of the following conditions precedent shall have been satisfied
in the sole judgment of Lender:


2.1           Other Documents.  With the signing of this Amendment, and as a
condition of this Amendment, Borrower will deliver to Lender: (a) evidence, in
form and substance satisfactory to Lender in its sole discretion, that this
Amendment and the transactions contemplated hereby were duly authorized by the
Board of Directors of Borrower; (b) evidence, in form and substance satisfactory
to Lender in its sole discretion, that the Reaffirmation of Guaranty and
Security (as referenced in Section 2.2) and the transactions contemplated
thereby were duly authorized by the Board of Directors or Members, as
applicable, of each Loan Party (other than Borrower); and (c) all other
documents, instruments and agreements, in form and substance satisfactory to
Lender in its sole discretion, deemed necessary or desirable by Lender to effect
the amendments to Borrower's credit facilities with Lender contemplated by this
Amendment.

 
3

--------------------------------------------------------------------------------

 

2.2           Reaffirmation of Guaranty and Security; Reaffirmation of
Individual Guaranties; Reaffirmation of Capital Contribution Agreement.  As a
condition of this Amendment, Borrower and Parent shall cause (a) each of the
Loan Parties (other than Borrower) to execute the Reaffirmation of Guaranty and
Security below, (b) each of the Individual Guarantors (other than Mark A.
Fox) to execute the Reaffirmation of Individual Guaranties below, and (c) each
of the Contributors (other than Mark A. Fox) to execute the Reaffirmation of
Capital Contribution Agreement below.


2.3           Reaffirmation of Subordination.  As a condition of this Amendment,
Borrower and Parent shall cause each of the Owner/Affiliate Subordinated
Creditors (other than Mark A. Fox) to execute the Reaffirmation of Subordination
below.


2.4           Reaffirmation of Acknowledgment to Intercreditor Agreement.  As a
condition of this Amendment, Borrower and Parent shall cause each of the
applicable parties party thereto to execute the Reaffirmation of Acknowledgment
to Intercreditor Agreement below.


3.           Reaffirmation of Security.  Borrower, Parent and Lender hereby
expressly intend that this Amendment shall not in any manner (a) constitute the
refinancing, refunding, payment or extinguishment of the Obligations evidenced
by the existing Loan Documents; (b) be deemed to evidence a novation of the
outstanding balance of the Obligations; or (c) affect, replace, impair, or
extinguish the creation, attachment, perfection or priority of the Liens on the
Loan Collateral granted pursuant to any Security Document evidencing, governing
or creating a Lien on the Loan Collateral.  Each of Borrower and Parent ratifies
and reaffirms any and all grants of Liens to Lender on the Loan Collateral as
security for the Obligations, and each of Borrower and Parent acknowledges and
confirms that the grants of the Liens to Lender on the Loan Collateral:
(i) represent continuing Liens on all of the Loan Collateral, (ii) secure all of
the Obligations, and (iii) represent valid, first and best Liens on all of the
Loan Collateral except to the extent of any Permitted Liens.


           4.           Representations.  To induce Lender to accept this
Amendment, each of Borrower  and Parent hereby represents and warrants to Lender
as follows:


                      4.1           Each of Borrower and Parent has full power
and authority to enter into, and to perform its obligations under, as
applicable, this Amendment and the execution and delivery of, and the
performance of its obligations under and arising out of, the Amendment have been
duly authorized by all necessary corporate action.


                      4.2           This Amendment constitutes the legal, valid
and binding obligations of Borrower and Parent, as applicable, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors'
rights generally.


4.3           No Event of Default has occurred and is continuing under the
Credit Agreement.

 
4

--------------------------------------------------------------------------------

 

           5.           Costs and Expenses.  As a condition of this Amendment,
Borrower will pay and reimburse Lender, promptly upon Lender's request, for the
costs and expenses incurred by Lender in connection with this Amendment and the
transactions contemplated hereby, including, without limitation, reasonable
attorneys' fees.


6.           Entire Agreement.  This Amendment, together with the other Loan
Documents, sets forth the entire agreement of the parties with respect to the
subject matter of this Amendment and supersedes all previous understandings,
written or oral, in respect of this Amendment.


           7.           Release.  Each of Borrower and Parent, on such Loan
Party's behalf and, as applicable, on behalf of such Loan Party's officers,
directors, members, managers, shareholders, administrators, heirs, legal
representatives, beneficiaries, affiliates, subsidiaries, successors and
assigns, hereby represents and warrants that such Loan Party has no claims,
counterclaims, setoffs, actions or causes of action, damages or liabilities of
any kind or nature whatsoever, whether in law or in equity, in contract or in
tort, whether now accrued or hereafter maturing (collectively, "Claims") against
Lender, its direct or indirect parent corporation or any direct or indirect
affiliates of such parent corporation, or any of the foregoing's respective
directors, officers, employees, attorneys and legal representatives, or the
heirs, administrators, successors or assigns of any of them (collectively,
"Lender Parties") that directly or indirectly arise out of, are based upon or
are in any manner connected with any Prior Related Event.  Each of Borrower and
Parent, on such Loan Party's behalf and, as applicable, on behalf of such Loan
Party's officers, directors, members, managers, shareholders, administrators,
heirs, legal representatives, beneficiaries, affiliates, subsidiaries,
successors and assigns, voluntarily releases and forever discharges and
indemnifies and holds harmless all Lender Parties from any and all Claims and
other third-party claims that may be asserted against the Lender Parties,
whether known or unknown, that directly or indirectly arise out of, are based
upon or are in any manner connected with any Prior Related Event.  "Prior
Related Event" means any transaction, event, circumstance, action, failure to
act, occurrence of any type or sort, whether known or unknown, which occurred,
existed, was taken, was permitted or begun in accordance with, pursuant to or by
virtue of (a) any of the terms of this Amendment or any other Loan Document,
(b) any actions, transactions, matters or circumstances related hereto or
thereto, (c) the conduct of the relationship between any Lender Party and any
Loan Party or other Person, or (d) any other actions or inactions by any Lender
Party, all on or prior to the Effective Date.


           8.           Default.  Any default by Borrower or Parent in the
performance of any of such Loan Party's obligations under this Amendment shall
constitute an immediate Event of Default under the Credit Agreement.


           9.           Continuing Effect of Credit Agreement; Reaffirmation of
Loan Documents.  Except as expressly amended hereby, all of the provisions of
the Credit Agreement are ratified and confirmed and remain in full force and
effect. The existing Loan Documents, except as amended by this Amendment shall
remain in full force and effect, and each of them, as applicable, is hereby
ratified and confirmed by Borrower, Parent, and Lender.

 
5

--------------------------------------------------------------------------------

 

           10.           One Agreement; References; Fax Signature.  The Credit
Agreement, as amended by this Amendment, will be construed as one
agreement.  All references in any of the Loan Documents to the Credit Agreement
will be deemed to be references to the Credit Agreement as amended by this
Amendment.  This Amendment may be signed by facsimile signatures or other
electronic delivery of an image file reflecting the execution hereof or thereof,
and, if so signed: (a) may be relied on by each party as if the document were a
manually signed original and (b) will be binding on each party for all purposes.


           11.           Captions. The headings to the Sections of this
Amendment have been inserted for convenience of reference only and shall in no
way modify or restrict any provisions hereof or be used to construe any such
provisions.


           12.           Counterparts.  This Amendment may be executed in
multiple counterparts, each of which shall be an original but all of which
together shall constitute one and the same instrument.


           13.           Governing Law; Severability.  This Amendment shall be
governed by and construed in accordance with the internal laws of the State of
Ohio (without regard to Ohio conflicts of law principles). If any term of this
Amendment is found invalid under Ohio law or laws of mandatory application by a
court of competent jurisdiction, the invalid term will be considered excluded
from this Amendment and will not invalidate the remaining terms of this
Amendment.


14.           Joint Obligations.  The obligations of Borrower and Parent under
this Amendment and, as applicable, the other Loan Documents are joint, several
and primary.  No Loan Party will be or be deemed to be an accommodation party
with respect to any of the Loan Documents.


15.           WAIVER OF JURY TRIAL. BORROWER, PARENT, AND LENDER EACH WAIVE
TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING IN RESPECT
OF OR ARISING OUT OF THIS AMENDMENT, ANY OF THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


16.           Acknowledgments Regarding Mark A. Fox, etc. Borrower, Parent and
Lender hereby acknowledge and agree that: (a) Mark A. Fox is not executing the
Reaffirmation of Individual Guaranties required to be executed by the Individual
Guarantors (other than Mark A. Fox) pursuant to this Amendment; (b) Mark A. Fox
is not executing the Reaffirmation of Capital Contribution Agreement required to
be executed by the Contributors (other than Mark A. Fox) pursuant to this
Amendment; (c) Mark A. Fox is not executing the Reaffirmation of Subordination
required to be executed by the Owner Affiliate/Subordinated Creditors (other
than Mark A. Fox) pursuant to this Amendment; (d) none of Anthony Robbins, Peter
Lusk, or Mark A. Fox  is executing the Reaffirmation of Acknowledgment to
Intercreditor Agreement required to the executed by the parties thereto pursuant
to this Amendment; (e) none of Borrower, Parent, or any other Person is released
from his or its obligations under any Loan Document by reason of any of the
foregoing; and (f) nothing herein is intended, or shall be construed, to release
any of Anthony Robbins, Peter Lusk, or Mark A. Fox from his respective
obligations under any of such Loan Documents, as applicable.

 
6

--------------------------------------------------------------------------------

 

17.           Consent to Sale of Specific Mortgaged Property.  Lender hereby
consents, without recourse, representation or warranty, to the sale by Borrower
of the Specific Mortgaged Property so long as the Net Proceeds thereof are
(a) no less than $1,300,000 and (b) applied in accordance with
Section 1.2.  This consent either alone or together with other consents which
Lender may give from time to time, shall not, by course of dealing, implication
or otherwise, (i) obligate Lender to consent to any other sales of Loan
Collateral, in each case, past, present or future, other than as specifically
consented to by this Amendment or as expressly permitted by the Credit
Agreement, as amended hereby, or (ii) reduce, restrict or in any way affect the
discretion of Lender in considering any future consent requested by
Borrower.  Upon such sale and the application of the Net Proceeds in accordance
with Section 1.2 of this Amendment, Lender will execute and record a mortgage
release in the form acceptable to Lender and Borrower.




[Signature Page Follows]

 
7

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, Borrower, Parent and Lender have executed this
Amendment by their duly authorized officers to be effective as of the Effective
Date.


TWINLAB CORPORATION
IDEA SPHERE INC.




By:   /S/ Thomas A.
Tolworthy                                                                      
Thomas A. Tolworthy, President and CEO


FIFTH THIRD BANK




By:   /S/ Andrew P.
Hanson                                                                                   
Andrew P. Hanson, Vice President











SIGNATURE PAGE TO
NINTH AMENDMENT TO CREDIT AGREEMENT


 
8
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
